Citation Nr: 1702297	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative arthritis prior to April 9, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy for the rating period from February 15, 2012 to April 8, 2013, and in excess of 20 percent beginning April 9, 2013.

3.  Entitlement to a compensable rating for cervical spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1986 to September 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that, although the Veteran did not specifically disagree with the ratings assigned for his right lower extremity radiculopathy disability, the Board finds that lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  Thus, it is identified as a separate appeal issue on the cover page

The issue of an increased rating in excess of 30 percent for generalized anxiety disorder has been raised by the record in a September 30, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the entire rating period prior to April 9, 2013, the Veteran's lumbar spine disability has been manifested by muscle spasms.

2.  For the entire rating period prior to April 9, 2013, the Veteran's lumbar spine disability has not been manifested by forward flexion 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

3.  For the rating period beginning April 9, 2013, the Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine.

4.  For the entire rating period prior to April 9, 2013, the Veteran's right lower extremity radiculopathy more nearly approximates moderate symptoms.

5.  For the entire rating period on appeal, the Veteran's right lower extremity radiculopathy does not more nearly approximate moderately-severe symptoms.

6.  There is no objective evidence of actual limitation of motion of the cervical spine or objective evidence demonstrating swelling, muscle spasm or painful motion that would cause limitation of motion.


CONCLUSIONS OF LAW

1.  For the rating period prior to April 9, 2013, the criteria for a 20 percent rating, but no higher, for lumbar spine degenerative arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  For the rating period beginning April 9, 2013, the criteria for a rating in excess of 40 percent for lumbar spine degenerative arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  For the rating period prior to April 9, 2013, the criteria for a 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

4.  For the rating period beginning April 9, 2013, the criteria for a rating in excess of 20 percent rating for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a compensable rating for cervical spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, and the Veteran's statements.
The Veteran has also been afforded adequate VA examinations.  VA provided the Veteran with an examination in July 2010 and December 2011.  The Veteran also submitted a private examination from his physician in April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeals that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appealed issues.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his currently diagnosed lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent and 40 percent ratings.  The Board notes that the Veteran is in receipt of a 10 percent rating for his lumbar spine disability prior to April 9, 2013, and is in receipt of a 40 percent rating thereafter.

The Board finds that the Veteran's lumbar spine disability, diagnosed as degenerative arthritis has been appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242.  The Veteran has also been diagnosed with degenerative arthritis of the spine and IVDS.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

Under Diagnostic Code 5242 (degenerative arthritis of the spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.
Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evidence includes a July 2010 VA examination (in Virtual VA).  During the evaluation, the Veteran reported that he could only walk about 100 yards.  He reported stiffness, fatigue, muscle spasms, decreased motion, and numbness.  In the last 12 months, the Veteran denied any incapacitating episodes.  He did report, however, that during a flare-up he experienced functional impairment described as pain, weakness, and limitation of motion of the joint.  Range of motion testing showed flexion limited to 90 degrees with pain at 90 degrees, extension was to 30 degrees, with pain at 30 degrees, bilateral lateral flexion was to 30 degrees, with pain at 30 degrees, and bilateral rotation was to 30 degrees, with pain at 30 degrees.  Repetitive use testing did not additionally limit motion.  

The Veteran was afforded another VA examination in December 2011 (in Virtual VA document dated 1/17/12).  During the evaluation, the Veteran reported shooting pain in his right leg beginning approximately 3-4 years ago.  The Veteran denied that flare-up's impacted the function of the spine.  Range of motion testing showed flexion limited to 90 degrees with no objective evidence of pain, extension was to 25 degrees, with pain at 25 degrees, bilateral lateral flexion was to 30 degrees, with no objective evidence of pain, and bilateral rotation was to 30 degrees, with pain at 30 degrees, with no objective evidence of pain.  Repetitive use testing did not additionally limit motion.  The examiner indicated that the Veteran did not have localized tenderness to palpation or muscle spasms.  The Veteran was also not noted to have radiculopathy.  Further, although the examiner indicated that the Veteran had IVDS, there were no incapacitating episodes over the past 12 months due to IVDS. 

In a February 15, 2012 private treatment record from the Coastal Spine & Pain Center, it was noted that the Veteran presented with shooting pain and burning in the right lower extremity.  The Veteran reported that he had been suffering with these symptoms for "several years."  During the evaluation, it was also noted that the Veteran had weakness and loss of range of motion of the spine.  Muscle pain and spasms were also noted.  The Veteran was examined and diagnosed with lumbosacral radiculitis and muscle spasms.  
 
The Veteran submitted a Disability Benefits Questionnaire (DBQ) from Dr. K. P. dated April 9, 2013.  Dr. K. P. indicated that the Veteran had experienced a reoccurrence of symptoms in 2006, which had persisted since that time.  It was further noted that the Veteran had experienced flare-ups on March 7, 2013, resulting in incapacitating symptoms for 2 weeks.  Range of motion testing showed flexion limited to 20 degrees with pain at 20 degrees.  Repetitive use testing did not additionally limit motion in flexion.  Dr. K. P. further indicated that the Veteran had guarding or muscle spasms of the thoracolumbar spine that resulted in abnormal gait and abnormal spinal contour.  The Veteran was also noted to have had incapacitating episodes lasting more than 6 weeks in the past 12 months.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine symptoms more nearly approximate the criteria for a 20 percent disability evaluation for the rating period prior to April 9, 2013.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Specifically, in the February 2012 private treatment record from the Coastal Spine & Pain Center, it was noted that the Veteran muscle pain and spasms.  He indicated that his symptoms had been present for several years.  The Veteran was examined and diagnosed with muscle spasms.  Further, during the July 2010 VA examination, the Veteran specifically reported symptoms of stiffness, fatigue, and spasms.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced lumbar spasms for the rating period prior to April 9, 2013.  Accordingly, the Board finds that a 20 percent rating is warranted for the Veteran's lumbar spine disability due to muscle spasms for the rating period prior to April 9, 2013.  

The Board further finds that a rating in excess of 20 percent under the General Formula is not warranted for the rating period prior to April 9, 2013.  In this regard, the evidence during this period shows that the Veteran's thoracolumbar range of flexion was well above 30 degrees.  Moreover, at no time was ankylosis of the entire thoracolumbar spine noted.

The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating and does not more nearly approximate functional impairment commensurate with disability rating higher than that already assigned for the rating period prior to April 9, 2013.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of lumbar motion to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against assigning a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint for the rating period prior to April 9, 2013.

Further, at no time during the rating period prior to April 9, 2013 did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations. 38 U.S.C.A. § 4.71 a, Diagnostic Code 5243.  The April 2013 DBQ by Dr. K. P. indicated that the Veteran had experienced flare-ups on March 7, 2013, resulting in incapacitating symptoms for 2 weeks.  However, there is no evidence in the claims file that bed rest was prescribed by a physician.  Accordingly, an evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  Moreover, even if the Board were to assume that the Veteran had 2 weeks of incapacitation resulting in physician-prescribed bed rest, this would still result in a 20 percent disability rating, for which the Board has already granted herein under the General Rating Formula for Diseases and Injuries of the Spine.  

Regarding the rating period beginning April 9, 2013, the Veteran is already in receipt of a 40 percent disability rating for forward flexion of the lumbar spine limited to 30 degrees or less.  See April 9, 2013 DBQ examination.  

As noted above, the General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent rating when there is unfavorable ankylosis of the entire thoracolumbar spine.  In this case, the medical evidence of record does not show that the Veteran had been diagnosed with unfavorable ankylosis of the entire thoracolumbar spine. 

Further, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Although the April 2013 DBQ physician indicated that the Veteran had incapacitating episodes lasting at least 6 weeks, there was no indication that the Veteran was prescribed bed rest by a physician as required under the Formula for Rating IVDS.  Further, the Veteran's employment records show that for the year proceeding April 9, 2013, the Veteran took 9 days of sick leave due to back pain.  In 2012, the Veteran took 7 days of sick leave.  This does not support the contention that the Veteran was incapacitated (requiring bed rest) for at least 6 weeks during the past 12 months.  

For these reasons, the Board finds that a higher disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for the rating period beginning April 9, 2013. 

Neurological Considerations

The Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

In this case, the Veteran has already been granted a 10 percent rating for right lower extremity radiculopathy for the rating period from February 15, 2012 to April 8, 2013.  Beginning April 9, 2013, the Veteran is in receipt of a 20 percent rating.  

Upon review of all the evidence of record, the Board finds that a 20 percent rating for right lower extremity radiculopathy is warranted for the entire rating period on appeal prior to April 9, 2013.
Initially, the Board finds that the Veteran's symptoms regarding right lower extremity pain and burning have been consistent throughout the rating period on appeal.  Prior to April 9, 2013, the Veteran reported paresthesia, numbness, and weakness in the right leg.  See July 2010 VA examination report.  During the December 2011 VA examination, the Veteran reported shooting pain in his right leg beginning approximately 3-4 years ago.  In a February 15, 2012 private treatment record from the Coastal Spine & Pain Center, it was noted that the Veteran presented with shooting pain and burning in the right lower extremity.  The Veteran reported that he had been suffering with these symptoms for "several years."  The Veteran was examined and diagnosed with lumbosacral radiculitis.  Moreover, the April 9, 2013 DBQ from Dr. K. P. indicated that the Veteran had radiculopathy since 2006.  After performing an examination, Dr. K. P. indicated that the Veteran had radiculopathy of the right lower extremity (sciatic nerve involvement) of "moderate" severity.  

For these reasons, the Board finds that the Veteran's symptoms regarding his right lower extremity radiculopathy have been relatively consistent throughout the rating period on appeal.  As such, the Board finds that a 20 percent rating for moderate symptoms of radiculopathy is warranted for the entire initial rating period on appeal prior to April 9, 2013.  

The Board further finds that a rating in excess of 20 percent for the entire rating period on appeal is not warranted as there is no objective medical evidence that the Veteran's right lower extremity radiculopathy is "moderately severe" as contemplated by the next higher rating.  As noted above, Dr. K. P. specifically indicated that the Veteran had radiculopathy of the right lower extremity (sciatic nerve involvement) of "moderate" severity.  

For these reasons, the Board finds that a higher rating in excess of 20 percent is not warranted for the Veteran's right lower extremity radiculopathy for the entire rating period on appeal.



Cervical Spine Rating Analysis 

The Veteran maintains that his cervical spine disability warrants a compensable rating.  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 
38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran was afforded a VA examination in July 2010 (in Virtual VA).  A diagnosis of degenerative arthritis was noted.  During the evaluation, the Veteran reported stiffness, spasms, decreased motion, paresthesias and numbness.  He also reported pain on the back of his neck that occurred 10 times a day.  During flare-ups, the Veteran also reported experiencing limitation of motion of the joint, which was described as limited mobility of the neck.  The Veteran reported that his pain level was severe.  Upon range of motion testing, however, flexion was to 45 degrees, extension was to 45 degrees, bilateral lateral flexion was to 45 degrees, and bilateral rotation was to 80 degrees.  There was no pain noted during range of motion testing and repetitive use testing did not additionally limit motion.  The examiner also noted that the joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Further, a review of the medical evidence from Coastal Spine and Pain Center does not show any abnormalities or limited range of motion of the cervical spine.  The records do not show any complaints or evidence of painful motion of the cervical spine.  VA treatment records show a diagnosis of cervical spondylosis, but no complaints of painful motion or treatment for his cervical spine disability.  Notably, the Veteran's treatment, which includes epidural injections, has been limited to alleviating his symptoms associated with his lumbar spine disability and lower extremity radiculopathy.

Based on the evidence of record, a compensable disability rating is not warranted for the Veteran's cervical spine disability.  Despite the Veteran's complaints of pain, he has not shown any resulting limitation of motion, or loss of strength, weakness, or lack of endurance.  Further, although the July 2010 VA examiner diagnosed the Veteran with degenerative arthritis, there is no objective evidence of swelling, muscle spasm, or painful motion.  Additionally, the Veteran has not been diagnosed with a neurological abnormality associated with his cervical spine.  In short, the Veteran's only functional symptom is pain, which is not enough to warrant a compensable rating under Mitchell or Burton.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar and cervical spine disability, to include radiculopathy, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, stiffness, and limitation of motion of his lumbar spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  The Veteran has also been granted a separate rating for his neurological disorder associated with the lumbar spine disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A September 2016 mental health DBQ examination indicated that the Veteran was working full-time as a document control specialist.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

For the rating period prior to April 9, 2013, a 20 percent rating, but no higher, for lumbar spine degenerative arthritis is granted.  

For the rating period beginning April 9, 2013, a rating in excess of 40 percent for lumbar spine degenerative arthritis is denied.  

For the rating period prior to April 9, 2013, a 20 percent rating, but no higher, for right lower extremity radiculopathy is granted.

For the rating period beginning April 9, 2013, a rating in excess of 20 percent rating for right lower extremity radiculopathy is denied. 

A compensable rating for cervical spine degenerative arthritis is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


